ON REHEARING EN BANC
Opinion
KOONTZ, C.J.
In Suite v. Clinchfield Coal Company, 8 Va. App. 554, 383 S.E.2d 21 (1989), a majority of a panel of this Court held that the employer’s application for hearing alleging a change in condition based on an attached medical report was sufficient to raise the issue of causal connection. Suite’s petition for rehearing en banc was heard on December 19, 1989. For the reasons stated in the panel’s majority opinion, we affirm. Additionally, we note that a February 8, 1988 report from Dr. James L. McCoy. Suite’s family physician, stated that Suite did not feel his work-related injury impaired the performance of his work with the possible exception of lifting heavy bags of rock or coal.

Affirmed.

Baker, J., Barrow, J., Cole, J., Duff, J., Keenan, J., Moon, J., and Willis, J., concurred.
Coleman, J., and Benton, J., would reverse the decision of the Industrial Commission for the reasons stated in the dissenting opinion of the original panel decision.